DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
	Claims 1-20 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (hereinafter Chai, “CS224d Project Final Report,” 07/01/2015, pp. 1-8) in view of Solanski et al. (hereinafter Solanski, U.S. Patent Application Publication No. 2016/0078038 A1, filed 09/11/2015, published 03/17/2016).
Regarding independent claim 1, Chai teaches:
A computer implemented method comprising:
Note: the BRI of the limitation only requires one product description from one listing.

receiving one or more product descriptions describing a product corresponding to one or more listings of an online marketplace (at least Abstract; Introduction [Wingdings font/0xE0] Chai describes the creation of a Recurrent Neural Network Language Model to extract sentences from Yelp Review Data (see pp. 1-2, section 2.1) for the purpose of automatic text summarization. Here, the Yelp Review Data may include reviews and tips from users for businesses. Given the broadest reasonable interpretation (BRI), such reviews and tips from users (e.g. customers) for businesses (e.g. items or products offered by the businesses and/or the businesses themselves such as quality of product(s), service(s), facilities, locations, etc.) are interpreted as including the claimed product descriptions describing a product);
developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions… (at least p. 2, Section 2.3: RNN Language Model; pp. 3-5, Section 3: Approach [Wingdings font/0xE0] Chai teaches development of a language model that computes sentence vector from a sequence of words. Chai uses a basic uni-directional Recurrent Neural Network (RNN) to do this).
Notes: there is no indication in the Specification or Drawings as to what the denominator of the recited “ratio” is? The Examiner speculates that it might be (1) the number of search queries in the product description prior to the generation of a snippet of that same product description, or, (2) as suggested, at least in part, by the line “E score of RNN = 111% of E score of Topic Signature” (see Specification at [0107]), that the number of search queries leading to engagement (denominator of the ratio) being the number resulting from generating a snippet using the “Topic Signature” method, or for that matter, any of the other methods described in the Specification. That number would be required (i.e. calculated) for the ratio to be computed. This needs clarification!

Further, the Escore (Spec. at [0106]-[0107]), which appears to be the source of this amendment, is a metric for comparing. It’s unclear, as suggested by the limitation, how the Escore plays any other role. That is, it does not appear to be a part of the RNN, training, etc. merely a measure of how well one method faired over another method regarding the number of search queries in the snippet compared to whatever the denominator of the ratio is. This needs clarification!

… based at least in part on a ratio of a first quantity of search queries in the snippets leading to engagement and a second quantity of search queries leading to engagement (at least Abstract; pp. 2-3, Sections 2.4, 2.4.1, 2.4.2 [Wingdings font/0xE0] Chai teaches the use of several summarization metrics for evaluation of summarization results. In particular, Chai discusses ROUGE-1 and BELU-1 with Unigrams. Given a test summary (e.g. snippet) and a reference summary (e.g. denominator of ratio Escore), the number of N-grams in the test summary (e.g., number of search queries in the snippet leading to engagement) is compared to the number of N-grams in the reference summary (e.g., the denominator of the Escore)),
Note: the BRI of this limitation requires that the snippet be generated from a single product description (e.g. one or more) and that the generated snippet to include a single search query (e.g. one or more).

generating, by the at least one processor from a listing for the product, a snippet of a product description of the one or more product descriptions describing the product based at least in part on the classification model, the snippet generated by the classification model to include one or more search queries identified in the one or more product descriptions (at least Section 3: Approach [Wingdings font/0xE0] Chai teaches generation of an extractive summary of Yelp business reviews; the summary, given the Broadest Reasonable Interpretation, is interpreted as the claimed snippet).
Chai fails to explicitly teach:
causing presentation of the snippet of the product description based at least in part on the generating.
However, Solanski teaches:
causing presentation of the snippet of the product description based at least in part on the generating (at least p. 1, [0010]-[0012] [Wingdings font/0xE0] Solanski teaches methods and systems for extracting or generating summaries or snippets of information from search results, listing results or other results to display to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of snippets. Adding the teaching of Solanski provides Chai with the ability to present or display snippets accompanying search results to the user as a result of issuing a search query.

Regarding dependent claim 2, Chai fails to explicitly teach:
receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query.
However, Solanski teaches:
receiving a search query mapped to the product, wherein causing the presentation of the snippet of the product description is in response to receiving the search query (at least p. 1, [0001], [0010]-[0012]; pp. 4-9, [0036]-[0074]; Figures 3-5 [Wingdings font/0xE0] Solanski generally relates to generating descriptions for query results. Specifically, Solanski teaches a method for extracting and presenting a snippet from a document presented within a set of search results to a user issuing a query to a search engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 3, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising seller-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.







Regarding dependent claim 4, Chai fails to explicitly teach:
Note: product descriptions are “filtered” such that the resulting snippet does not contain seller-specific information (e.g. shipping and return information [0046]; remove seller-specific, shipping-specific information [0079]; seller contact information, seller providing discount on their websites, seller seeking 5-star ratings, shipping information and so forth [0085].

generating the snippet of the product description further comprises:
generating the snippet of the product description that excludes the seller-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 5, Chai fails to explicitly teach:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product.
However, Solanski teaches:
receiving the one or more product descriptions comprises: receiving the one or more product descriptions comprising product-specific information associated with the product (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 6, Chai fails to explicitly teach:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information.
However, Solanski teaches:
generating the snippet of the product description further comprises: generating the snippet of the product description that includes the product-specific information (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches the generation of snippets from product descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding dependent claim 7, Chai fails to explicitly teach:
Note: The Examiner suggests amending this claim as indicated ([]) for clarity and to avoid antecedent basis problems. Further, it is unclear where in the Specification is support for a “predefined list of words”? The term “predefined” is not found in the Specification nor is the string “list of words”.

generating the snippet further comprises:
determining that at least one word [in] one or more product descriptions is included in a predefined list of words; and
generating the snippet of the [one or more] product description that excludes the at least one word included in the predefined list of words.
However, Solanski teaches:
generating the snippet further comprises: determining that at least one word [in] one or more product descriptions is included in a predefined list of words; and generating the snippet of the [one or more] product description that excludes the at least one word included in the predefined list of words (at least pp. 3-4, [0026]-[0035]; Figure 2 [Wingdings font/0xE0] Solanski teaches product descriptions that include certain common additions unrelated to a product’s description (e.g. shipping information, payment information, feedback requests, and seller information (e.g. seller-specific information) (See [0030]). Such information is excluded from being ranked by Solanski to leave only product-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Solanski with those of Chai as both inventions are related to the generation of summaries given a corpus of examples. Adding the teaching of Solanski provides a specific use for the summaries generated by Chai.

Regarding claims 8-14, claims 8-14 merely recite a system for carrying out the method of claims 1-7, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 8-14, and provides proper motivation, as indicated in the rejections of claims 1-7.

Regarding claims 15-20, claims 15-20 merely recite a non-transitory computer-readable medium to store codes to carry out the method of claims 1-6, respectively. Thus, Chai in view of Solanski teaches every limitation of claims 15-20, and provides proper motivation, as indicated in the rejections of claims 1-6.

Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1. 	A computer implemented method comprising:
receiving one or more product descriptions describing a product corresponding to one or more listings of an online marketplace;
developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions based at least in part on a ratio of a first quantity of search queries in the snippets leading to engagement and a second quantity of search queries leading to engagement;
generating, by the at least one processor from a listing for the product, a snippet of a product description of the one or more product descriptions describing the product based at least in part on the classification model, the snippet generated by the classification model to include one or more search queries identified in the one or more product descriptions; and
causing presentation of the snippet of the product description based at least in part on the generating.

Applicant cites support for the amendments to the claims may be found throughout the Specification as filed including at least at Paragraphs [0106] and [0107] (reproduced below):

[00106] It is to be noted that while the Topic Signature approach may currently be implemented in production in some applications, it is observed that it does not generalize well, i.e., it does not capture the local or seasonal or other context-driven edge cases. RNN, on the other hand, generalizes well based on a given context. Hence, RNN can also be used to summarize reviews, products, seasons and even improved personalization of snippet creation. 

[00107] In one example, an extraction score (Escore) metric was created to explore 
these factors:

Test data: User sessions coming from SRP with Search "INCLUDE DESCRIPTION" 

               # search queries present in the snippet leading to engagement
Escore = -----------------------------------------------------------------------------------
                           # search queries leading to engagement                        

E score of RNN = 111% of E score of Topic Signature 

	The Examiner has a number of issues with using this Escore as a claim amendment.
	First, the Specification is written in the style of a research paper. Pages 1-2, [0004] of the Specification are reproduced below (note the highlighted portions):
	
[0004] One objective of the present disclosure is to generate snippets which can be helpful for a user to assess quickly whether he or she is interested in the item. In an ecommerce application (and the present disclosure is not limited to this), this approach can lead to faster purchase decisions and higher conversion rates for a given retailer or marketplace host. In one study, comparative analysis of various snippet generation techniques was performed. In some examples, Recurrent Neural Networks (RNNs) were also used for extraction and abstraction-based summarizations.

The training data for RNNs was obtained from the summaries generated using a "topic-signature"-based information retrieval approach and also a so-called "golden dataset" obtained from human curators.

Examples of the golden dataset are discussed further below. Topic signatures are the set of words highly descriptive of an input document. For some items, topic signatures correspond to search queries, item aspects, title words, item category words and corresponding synonyms.

	Paragraph [0004] refers to “a study” where “comparative analysis of various snippet generation techniques was performed”. What “study” is this referring to, and may it be prior art?
The invention, as recited in amended claim 1, appears to be described in the Specification starting at page 21, Paragraph [0062]:

[0062] In the sections that follow, certain examples are provided. Initially, a background is given of existing summarization techniques and their implementation in leading to the selection of a base model for larger scale evaluation. Further sections describe the so-called "snippet extractor" (for example, snippet extractor component 206 in Figure 2), proposing RNN as a summarization technique. Subsequently, a detailed evaluation of both the proposed and existing summarization techniques is provided. Further sections report on results and findings while final section compiles conclusions and technical solutions.

Applicant-cited Paragraph [0106] (see above) discusses differences between a “Topic Signature approach” and a “Recurrent Neural Network (RNN) approach” to summarization, citing that because the “RNN approach” generalizes (i.e., does not capture the local or seasonal? or other context-driven edge cases) it is better than the “Topic Signature approach” in summarization.
Essentially, paragraph [0106] justifies using the “Recurrent Neural Network (RNN) approach” over the “Topic Signature approach” for summarization.
Paragraph [0107] lists an equation (Escore) (which has been incorporated into the independent claims) is stated as being a metric. First, the statement:

Test data: User sessions coming from SRP with Search "INCLUDE DESCRIPTION" 

Includes the acronym “SRP”. The only other instance of this acronym is found at pages 17-18, [0049] and does not define the acronym (also lists the acronym “PRP” which is also not defined). It is not known by the Examiner whether these acronyms are important? Further, it is unclear as to the meaning of this line?
The “eScore” or “extraction score” is stated to be a metric that measures and apparently indicates that the “RNN approach” is better than the “Topic Signature approach” to summarization.
The invention, as recited in amended claim 1 makes no mention of the “Topic Signature approach”; only the “RNN approach” to summarization. See also Examiner’s Note regarding this limitation.
Hence, use of the amended subject matter makes no sense because it would seem to the Examiner that one must explicitly recite some indication, calculation of the “Topic Signature Approach” to summarization in order to compute the “eScore”.
Claim 1 only recites the “RNN approach” to summarization. And no mention of the “Topic Signature approach” or any other “approach” (Specification refers to other “approaches”) to make the comparison or compute the “eScore”. See also Examiner’s Note regarding this limitation.

Applicant argues that: the prior arts of Chai and Solanski—alone or in any combination—do not teach or suggest 

developing, by at least one processor, a classification model using Recurrent Neural Network (RNN) extraction that is trained to generate snippets from product descriptions based at least in part on a ratio of a first quantity of search queries in the snippets leading to engagement and a second quantity of search queries leading to engagement;

as recited in amended independent claim 1 (and similarly in independent claims 8 and 15).

Applicant states that: Chai is directed to “develop[ing] a Recurrent Neural Network (RNN) Language Model to extract sentences from Yelp Review Data for the purpose of automatic summarization.” Chai, Abstract.
Chai “compare[s] these extracted sentences against user-generated tips in the Yelp Academic Dataset using ROUGE and BLEU metrics for summarization evaluation (metrics) .” Id.
In particular, Chai describes that “[t]he performance of a uni-directional RNN is compared against word-vector averaging.” Id.

At the portions cited by the Office Action, Chai describes “the task of extracting sentences from Yelp reviews for the purpose of automatic summarization.” Id., p. 1.
The task of Chai “can be broken down into three parts: generating a vector representation for each sentence, using those vectors to choose sentences to extract, and evaluating the performance of our extraction method.” Id.
Chai describes “develop[ing] a language model that computes the sentence vector from a sequence of words.” Id., p. 2.
Chai further discusses that “[s]entence vectors were generated to represent sentences from business reviews in a 50-dimensional space.” Id., p. 3.
Chai discusses that those vectors are then inputted “to an extraction heuristic.” Id.
Chai uses the extraction heuristic “to choose three sentences to extract as ‘tips’ for each business.” Id.
Chai notes that “[t]he three tips were then passed on to a couple of evaluation metrics which compare the extracted sentences to user provided tips for that business from the Yelp dataset.” Id.

However, Chai does not describe generating a snippet from a product description in a listing of an online marketplace and training an RNN model using a ratio of a first quantity of search queries in the snippets leading to engagement and a second quantity of search queries leading to engagement.
Nor does the RNN model in Chai generate a snippet to include one or more search queries identified in one or more product descriptions.

Given the current state of the claims (as discussed in the rejection and above), the amended limitations are given a broad interpretation. Chai appears to teach and/or suggest the general idea of using the Escore.

Finally, Applicant’s representative was contacted (12/08/2022) and a message left requesting an Examiner interview about this application. To date, the Examiner has not heard from Applicant’s representative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
12/13/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177